Per Curiam.
There appears to be a triable issue as to whether plaintiff ratified by failure to rescind within a reasonable time after attaining his majority. It was error, therefore, to order summary judgment.
We deem the separate defense insufficient. The authorities requiring an infant in restoring the status quo to pay for the benefits obtained from use of things purchased during infancy or for damages from deterioration by use, would not require him to make good a difference in value of shares of stock due solely to a drop in market price while he held them. The defense was properly stricken out.
Judgment and so much of order as awarded summary judgment reversed, with ten dollars costs, and motion for summary judgment denied; so much of order as strikes out affirmative defense affirmed.
All concur; present, Callahan, Frankenthaler and ShienTAG, JJ.